FILED
                              NOT FOR PUBLICATION                           MAR 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOHAMMAD SHAMEEM; SAMSHAD                        No. 08-74815
BEGUM SHAMEEM,
                                                 Agency Nos. A078-670-556
               Petitioners,                                  A078-670-557

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Mohammed Shameem and Samshad Begum Shameem, natives and citizens

of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003). We deny the petition

for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed

to present sufficient evidence of changed circumstances in Fiji to qualify for the

regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      We reject petitioners contention that the BIA failed to consider the evidence

because they have not overcome the presumption that the BIA reviewed the record.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74815